 



Exhibit 10.M
JOHNSON CONTROLS, INC.
DIRECTOR SHARE UNIT PLAN
ARTICLE 1.
PURPOSE AND DURATION
Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Director Share
Unit Plan is to advance the Company’s growth and success, and to advance the
interests of its shareholders, by attracting and retaining well-qualified
Outside Directors upon whose judgment the Company is largely dependent for the
successful conduct of its operations and by providing such individuals with
incentives to put forth maximum effort for the long-term success of the
Company’s business, thereby aligning their interests more closely with the
interests of shareholders.
Section 1.2. Duration. The Plan was originally effective on November 18, 1998.
The Plan was most recently amended and restated effective January 1, 2005. The
provisions of the Plan as amended and restated apply to each individual with an
interest hereunder on or after January 1, 2005.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:
     (a) “Administrator” means the Employee Benefits Policy Committee of the
Company.
     (b) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c).
     (c) “Beneficiary” means the person or persons entitled to receive the
interest of a Participant in the event of the Participant’s death as provided in
Article 7.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Change of Control” has the meaning ascribed to such term in
Section 10.2.
     (f) “Committee” means the Corporate Governance Committee of the Board;
provided, however, that if the Corporate Governance Committee does not include
two or more “non-employee directors” within the meaning of Rule 16b-3 of the
Exchange Act, then the term “Committee” means such other committee appointed by
the Board consisting of two or more “non-employee directors.”
     (g) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
any successor thereto as provided in Article 11.

 



--------------------------------------------------------------------------------



 



     (h) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (i) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day, if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
     (j) “Outside Director” means a member of the Board who is not an officer or
employee of the Company or a subsidiary.
     (k) “Participant” means each Outside Director who has a Retirement Account
under the Plan. Where the context so requires, a Participant also means a former
director who is entitled to a benefit hereunder.
     (l) “Plan” means the arrangement described herein, as from time to time
amended and in effect.
     (m) “Retirement Account” means the record keeping account maintained to
record the interest of each Participant under the Plan. A Retirement Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
     (n) “Separation from Service” means the cessation of service as a Board
member, for any reason, provided the cessation of service is a good-faith and
complete termination of the relationship with the Company. If, at the time of
the cessation of service, the Participant anticipates a significant contractual
relationship with the Company as a consultant or becoming an employee, then such
cessation of service as a Board member does not constitute a good-faith and
complete termination of the relationship with the Company.
     (o) “Share” means a share of the Company’s common stock, $0.16 par value.
     (p) “Share Units” means the hypothetical Shares that are credited to the
Participant’s Retirement Account in accordance with Article 5.
     (q) “Total and Permanent Disability” means the Participant’s inability to
engage in any substantial gainful activity as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of at
least twelve (12) months, as determined by the Administrator. The Administrator
may require the Participant to submit such medical evidence or to undergo a
medical examination by a doctor selected by the Administrator as the
Administrator determines is necessary in order to make a determination
hereunder.

2



--------------------------------------------------------------------------------



 



     (r) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:
(1) an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a));
(2) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.
     (s) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Retirement Account.
Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
Section 3.1. General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “non-employee directors”,
then the Board shall administer the Plan (with the assistance of the
Administrator) and all references herein to the Committee shall be deemed to
include the Board.
Section 3.2. Authority. In addition to the authority specifically provided
herein, the Committee and the Administrator shall have full power and
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of its respective duties under the Plan,
including but not limited to the power and authority to: (a) interpret the Plan;
(b) correct errors, supply omissions or reconcile inconsistencies in the Plan’s
terms; (c) establish, amend or waive rules and regulations, and appoint such
agents, as it deems appropriate for the Plan’s administration; and (d) make any
other determinations, including

3



--------------------------------------------------------------------------------



 



factual determinations, and take any other action as it determines is necessary
or desirable for the Plan’s administration. Any action taken by the Committee
shall be controlling over any contrary action of the Administrator. The
Committee or Administrator may delegate its ministerial duties to a third party
and to the extent of such delegation, references to the Committee or
Administrator herein shall mean such delegatee.
Section 3.3. Decision Binding. The Committee’s and the Administrator’s
determinations and decisions made pursuant to the provisions of the Plan and all
related orders or resolutions of the Board shall be final, conclusive and
binding on all persons who have an interest in the Plan, and such determinations
and decisions shall not be reviewable.
Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business. The
Administrator’s determinations shall be made in accordance with such procedures
it establishes.
Section 3.5. Indemnification. Neither the Committee, nor the Administrator, nor
any member thereof shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan in good faith and
the members of the Committee and the Administrator shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the full
extent permitted by law and under any directors’ and officers’ liability
insurance that may be in effect from time to time.
Section 3.6. Restrictions to Comply with Applicable Law. Transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the Exchange Act. The Committee and the Administrator shall administer the Plan
so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.
ARTICLE 4.
PARTICIPATION
          Each Outside Director shall automatically become a Participant on the
date the individual is first elected to become an Outside Director. No new
Participants shall be added to the Plan after October 1, 2006.
ARTICLE 5.
RETIREMENT ACCOUNTS
Section 5.1. Establishment of Retirement Account. Each Participant shall have a
Retirement Account established under this Plan on his behalf. A Participant’s
Retirement Account shall be credited with “Share Units” and otherwise subject to
adjustment as follows:

4



--------------------------------------------------------------------------------



 



     (a) Conversion of Accrued Benefits. For each Outside Director of the
Company as of December 1, 1998, the Administrator shall calculate the value of
such Outside Director’s accrued benefits under the Company’s Director Retirement
Plan as of September 30, 1998. Each such Outside Director’s Retirement Account
shall be credited with a number of Share Units equal to the result obtained by
(i) dividing (A) the value of such Outside Director’s accrued benefits under the
Company’s Director Retirement Plan as of September 30, 1998 by (B) the Fair
Market Value of a Share as of the first trading day in December 1998.
     (b) Annual Credit of Share Units. On the date of each regular meeting of
the Board held in November, the Retirement Account of each Participant who is
then an Outside Director shall be credited with a number of additional Share
Units equal to the result obtained by (i) dividing (A) the amount determined for
such year by the Committee by (B) the Fair Market Value of a Share on such date.
Effective October 1, 2006, no additional Share Units shall be credited to a
Participant’s Retirement Account under this subsection (b).
Section 5.2. Interim Election. Any Outside Director whose election to the Board
is first effective at any time other than the regular meeting of the Board held
in November shall have credited to his or her Retirement Account a proportionate
share of the Annual Credit at the time of effectiveness of his election. Such
credit shall be based on the Fair Market Value of a Share on the date on which
his election is effective. Effective October 1, 2006, no Share Units shall be
credited to a Participant’s Retirement Account under this Section 5.2.
Section 5.3. Dividends. Whenever the Company declares a dividend on its Shares,
in cash or in property, at a time when Participants have Share Units credited to
their Retirement Accounts, a dividend award shall be made to all such
Participants as of the date of payment of the dividend. The dividend award for a
Participant shall be determined by multiplying the Share Units credited to the
Participant’s Account as of the date the dividend is declared by the amount or
Fair Market Value of the dividend paid or distributed on one Share. The dividend
award shall be credited to the Participant’s Retirement Account by converting
such award into Share Units by dividing the amount of the dividend award by the
Fair Market Value of a Share on the date the dividend is paid. Any other
provision of this Plan to the contrary notwithstanding, if a dividend is
declared on Shares in the form of a right or rights to purchase shares of
capital stock of the Company or of any entity acquiring the Company, such
dividend award shall not be credited to the Participant’s Retirement Account,
but each Share Unit credited to a Participant’s Retirement Account at the time
such dividend is paid, and each Share Unit thereafter credited to the
Participant’s Retirement Account at a time when such rights are attached to
Shares, shall thereafter be valued as of any point in time on the basis of the
aggregate of the then Fair Market Value of one Share plus the then Fair Market
Value of such right or rights then or previously attached to one Share.
ARTICLE 6.
RULES WITH RESPECT TO SHARE UNITS
Section 6.1. Transactions Affecting Common Stock. In the event of any merger,
share exchange, reorganization, consolidation, recapitalization, stock dividend,
stock split or other change in corporate structure of the Company affecting
Shares, the Administrator may make appropriate equitable adjustments with
respect to the Share Units credited to the Retirement Account of each
Participant, including without limitation, adjusting the date as of which such

5



--------------------------------------------------------------------------------



 



units are valued and/or distributed, as the Administrator determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.
Section 6.2. No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Retirement Accounts. No individual shall have any right to receive a
distribution of Shares under this Plan. All distributions under the Plan are
made in cash.
ARTICLE 7.
PAYMENT
Section 7.1. Distributions.
     (a) Participant’s Separation from Service. A Participant’s Retirement
Account shall become payable upon the Participant’s Separation from Service,
whether by death, disability, retirement or for any other reason.
     (b) Earlier Distribution. Notwithstanding the foregoing, a distribution may
be made prior to the date specified in subsection (a) as follows:
(1) If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum as soon as practicable
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.
(2) If an amount under the Plan is required to be distributed under a domestic
relations order within the meaning of Code Section 414(p)(1)(B), it may be
distributed according to the terms of such order.
Section 7.2. Election of Form of Distribution. A Participant, within the first
thirty (30) days following the date he commences participation in the Plan,
shall make a distribution election with respect to his Retirement Account. Such
election shall be made in such form and manner and within such time periods as
the Administrator may prescribe, and shall be irrevocable. The election shall
specify whether distributions shall be made in a single lump sum or annual
installments of from two (2) to ten (10) years. If no valid election is in
effect, distribution shall be made in ten (10) annual installments.
Section 7.3. Manner of Distribution. A Participant’s Retirement Account shall be
paid or begin to be paid in cash as follows:
     (a) If payment is to be made in a lump sum, payment shall be made in the
first calendar quarter of the year following the year in which the Participant’s
Separation from Service occurs, and shall be in an amount equal to the balance
of the Participant’s Retirement Account as of the Valuation Date immediately
preceding the distribution date.

6



--------------------------------------------------------------------------------



 



     (b) If payment is to be made in annual installments, the first annual
payment shall be made in the first calendar quarter of the year following the
year in which the Participant’s Separation from Service occurs, and shall equal
the value of 1/10th (or 1/9th, 1/8th, 1/7th, etc. depending on the number of
installments elected) of the balance of the Participant’s Retirement Account as
of the Valuation Date immediately preceding the distribution date. A second
annual payment shall be made in the first calendar quarter of the second year
after the year in which the Participant’s Separation from Service occurs, and
shall equal the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the
number of installments elected) of the balance of the Participant’s Retirement
Account as of the Valuation Date immediately preceding the distribution date.
Each succeeding installment payment (if any) shall be determined in a similar
manner, until the final installment which shall equal the then remaining balance
of such account as of the Valuation Date immediately preceding the final
distribution date.
          Notwithstanding the foregoing provisions, if the balance of a
Participant’s Retirement Account at any distribution date is less than $50,000
during the payout period, the remaining balance shall be paid in the form of a
lump sum on (or as soon as practicable following) such distribution date.
     (c) Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under subsection
(a) or (b) in the following circumstances:
(1) If the distribution will violate the terms of a loan agreement or other
similar contract to which the Company or an Affiliate, as applicable, is a
party, and if any such violation will cause material harm to the Company or
Affiliate, the distribution shall be delayed until the first date that a
violation will not occur or the violation will not cause material harm to the
Company or an Affiliate.
(2) If the distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.
Section 7.4. Distribution in Event of Unforeseeable Emergency. If requested by a
Participant while an Outside Director and if the Administrator determines that
an Unforeseeable Emergency has occurred, all or part of the Participant’s
Retirement Account may be paid out to the Participant in a cash lump sum. The
amount to be distributed to the Participant shall only be such amount as is
needed to alleviate the Participant’s Unforeseeable Emergency, including any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution, after taking into account the extent to which the
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause a severe financial hardship).

7



--------------------------------------------------------------------------------



 



Section 7.5. Distribution of Remaining Account Following Participant’s Death.
     (a) Distribution. In the event of the Participant’s death prior to
receiving all payments due hereunder, the balance of the Participant’s
Retirement Account shall be paid to the Participant’s Beneficiary in a lump sum
as soon as practicable after the Participant’s death.
     (b) Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant is alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary all of the distribution payable after the
Participant’s death, and any distributions remaining upon the Beneficiary’s
death shall be made to the Beneficiary’s estate. If there is no valid
beneficiary designation in effect at the time of the Participant’s death, if the
Beneficiary does not survive the Participant, or if the beneficiary designation
provides that the Beneficiary must be living at the time of each distribution
and such designated Beneficiary does not survive to a distribution date, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment. If a Participant designates his spouse as a Beneficiary, such
beneficiary designation automatically shall become null and void on the date the
Administrator receives notice of the Participant’s divorce or legal separation.
Section 7.6. Tax Withholding. The Company shall have the right to deduct from
any deferral or payment made hereunder, or from any other amount due a
Participant, the amount of cash sufficient to satisfy the Company’s or
Affiliate’s foreign, federal, state or local income tax withholding obligations
with respect to such deferral or payment. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Participant’s Retirement Account balance shall be
reduced by the amount needed to pay the Participant’s portion of such tax.
Section 7.7. Offset. The Company shall have the right to offset from any amount
payable hereunder any amount that the Participant owes to the Company or any
Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).
ARTICLE 8.
TERMS AND CONDITIONS
Section 8.1. No Funding. No stock, cash or other property will be deliverable to
a Participant or his or her Beneficiary in respect of the Participant’s
Retirement Account until the date or dates identified pursuant to Article 7, and
all Retirement Accounts shall be reflected in one or more unfunded accounts
established for the Participant by the Company. Payment of the Company’s
obligation will be from general funds, and no special assets (stock, cash or
otherwise) have been or will be set aside as security for this obligation,
unless otherwise provided by the Administrator.

8



--------------------------------------------------------------------------------



 



Section 8.2. No Transfers. Except as permitted by Section 7.11, a Participant’s
rights to payments under this Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance by a
Participant or his Beneficiary, or garnishment by a Participant’s creditors or
the creditors of his or her beneficiaries, whether by operation of law or
otherwise, and any attempted sale, transfer, assignment, pledge, or encumbrance
with respect to such payment shall be null and void, and shall be without legal
effect and shall not be recognized by the Company.
Section 8.3. Unsecured Creditor. The right of a Participant or Beneficiary to
receive payments under this Plan is that of a general, unsecured creditor of the
Company, and the obligation of the Company to make payments constitutes a mere
promise by the Company to pay such benefits in the future. Further, the
arrangements contemplated by this Plan are intended to be unfunded for tax
purposes and for purposes of Title I of ERISA.
Section 8.4. Retention as Director. Nothing contained in the Plan shall
interfere with or limit in any way the right of the shareholders of the Company
to remove any Director from the Board, nor confer upon any Director any right to
continue in the service of Company as a Director.
ARTICLE 9.
TERMINATION AND AMENDMENT OF PLAN
Section 9.1. Amendment. The Committee may at any time amend the Plan; provided,
however, that (a) the Committee may not amend the Plan more than once every six
months, other than amendments the Committee deems necessary or advisable to
assure the conformity of the Plan with any requirements of state and federal law
or regulations now or hereafter in effect, and (b) subject to the provisions of
Section 9.2, no amendment shall affect adversely any of the rights of any
Outside Director, without such Outside Director’s consent, under any election
theretofore in effect under the Plan; provided further that the Board must
approve any amendment that expands the class of individuals eligible for
participation under the Plan, that materially increases the benefits provided
hereunder, or that is required to be approved by the Board by any applicable law
or the listing requirements of the national securities exchange upon which the
Company’s common stock is then traded. In addition, the Administrator may at any
time amend the Plan to make administrative changes and changes necessary to
comply with applicable law.
Section 9.2. Termination. The Committee may terminate the Plan in accordance
with the following provisions.
(1) The Committee may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Plan are distributed to the Participants or Beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, in the later of: (A) the calendar year in which the Plan
termination occurs or (B) the first calendar year in which payment is
administratively practicable.

9



--------------------------------------------------------------------------------



 



(2) The Committee may terminate the Plan at any time during the period that
begins thirty (30) days prior and ends twelve (12) months following a Change of
Control, provided that all substantially similar arrangements (within the
meaning of Code Section 409A) sponsored by the Company are terminated, so that
all participants under similar arrangements are required to receive all amounts
of compensation deferred under the terminated arrangements within twelve
(12) months of the date of termination of the arrangements.
(3) The Committee may terminate the Plan at any other time. In such event, the
balance of all Accounts will be distributed to all Participants or
Beneficiaries, as applicable, in a single sum payment mo earlier than twelve
(12) months (and no later than twenty-four (24) months) after the date of
termination, regardless of any distribution election then in effect. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within five (5) years following the date of the Plan’s termination,
unless any individual who was a Participant under this Plan is excluded from
participating thereunder for such five (5) year period.
ARTICLE 10.
CHANGE OF CONTROL
Section 10.1. Acceleration of Payment. Anything in this Plan to the contrary
notwithstanding, each Participant’s Retirement Account shall be paid in cash in
a lump sum within thirty (30) days following the occurrence of a Change of
Control. The amount of the cash payment shall be determined by multiplying the
number of Share Units in the Retirement Account by the Fair Market Value of a
Share as of the most recent Valuation Date preceding the occurrence of the
Change of Control.
          In determining the amount accumulated in a Participant’s Retirement
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty-day period prior to the date of the Change of
Control of the Company and (b) if the Change of Control of the Company is the
result of a transaction or series of transactions described in Section 10.2(a),
the highest price per Share of the Company paid in such transaction or series of
transactions.

10



--------------------------------------------------------------------------------



 



Section 10.2. Definition of a Change of Control. A Change of Control means any
of the following events, provided that each such event would constitute a change
of control within the meaning of Code Section 409A:
     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:
(1) Fifty percent (50%) of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or
(2) Thirty-five (35%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),
provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or
     (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12-month period, provided that any individual becoming a
director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition. For purposes hereof, “a sale or other
disposition of all or substantially all of the assets of the Company” will not
be deemed to

11



--------------------------------------------------------------------------------



 



have occurred if the sale involves assets having a total gross fair market value
of less than forty percent (40%) of the total gross fair market value of all
assets of the Company immediately prior to the acquisition. For this purpose,
“gross fair market value” means the value of the assets without regard to any
liabilities associated with such assets.
     (d) For purposes of this Section 10.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 11.
SUCCESSORS
          All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. This Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries, and
their heirs, executors, administrators and legal representatives.
ARTICLE 12.
DISPUTE RESOLUTION
Section 12.1. Governing Law. This Plan and the rights and obligations hereunder
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin (excluding any choice of law rules that may direct the
application of the laws of another jurisdiction).
Section 12.2. Arbitration.
     (a) Application. Notwithstanding anything to the contrary herein, if a
Participant or Beneficiary brings a claim that relates to benefits under this
Plan, regardless of the basis of the claim, such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.
     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that

12



--------------------------------------------------------------------------------



 



the complaining party has or may have against the other party shall be waived
and void. Any notice sent to the Company shall be delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s personnel policies.
If the claimant has not initiated the complaint resolution procedure before
initiating arbitration on a complaint, the initiation of the arbitration shall
be deemed to begin the complaint resolution procedure. No arbitration hearing
shall be held on a complaint until any applicable Company complaint resolution
procedure has been completed.
     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company shall be responsible for its own costs, the AAA filing fee and all other
fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.
     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.

13



--------------------------------------------------------------------------------



 



     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

14